office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 dhkim postf-122634-14 uilc date date to associate area_counsel seattle large business international cc lb_i ctm sea from branch chief branch office of associate chief_counsel income_tax and accounting cc ita subject request for guidance regarding the depreciation classification of a truck service facility under sec_168 this chief_counsel_advice responds to your request for technical assistance dated date this advice may not be used or cited as precedent legend taxpayer ------------------------------------------------------------------ properties ------------------------------------------------------------------- date1 date2 date3 date4 date5 a b c d e f --------------------------- ------- ------- ------- ------------------- ---------------------------- --------------------------------------- ------------- ---- ---- ---- issue whether the properties are retail motor fuels outlets under sec_168 of the internal_revenue_code or are includible in asset cla sec_57_1 distributive trades and services - billboard service station buildings and petroleum marketing land postf-122634-14 improvements of revproc_87_56 1987_2_cb_674 with a 15-year recovery_period for purposes of sec_168 or are nonresidential_real_property with a 39-year recovery_period for purposes of sec_168 conclusion the properties are nonresidential_real_property with a 39-year recovery_period for purposes of sec_168 facts taxpayer is classified as a partnership for federal_income_tax purposes for the taxable_year ended date1 the date2 taxable_year the partners of taxpayer were a and his spouse taxpayer owns real_estate and leases the majority of the properties it owns to a related_entity b b is a c_corporation and is percent owned by a taxpayer filed a form_1065 u s return of partnership income for the date2 taxable_year on this tax_return taxpayer depreciated the majority of its buildings over a recovery_period of years under sec_168 however taxpayer depreciated four of its buildings as 15-year_property collectively known as the properties taxpayer included the properties in asset cla sec_57_1 distributive trades and services-billboard service station buildings and petroleum marketing land improvements of revproc_87_56 for depreciation purposes assets included in asset cla sec_57_1 of revproc_87_56 have a recovery_period of years as compared to years for nonresidential_real_property for purposes of sec_168 taxpayer placed_in_service one of the properties in date3 a prior taxable_year and the other three of the properties in date2 for some of the properties placed_in_service during the date2 taxable_year taxpayer claimed the 100-percent additional first year depreciation provided under sec_168 at issue in this case is the classification of the properties under sec_168 for the date2 taxable_year taxpayer owns the properties and leases them to b b is engaged primarily in the sale service and leasing of new and used heavy and medium-duty trucks and trailers b is authorized to sell new trucks trailers and parts and to perform warranty services on its website b describes its activities --------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------- -------------------- in taxpayer’s rebuttal to the notice of proposed adjustments taxpayer describes the properties as offering full service truck sales and leasing services insurance financing rental authorized service and warranty centers for a variety of truck manufacturers postf-122634-14 inventory of parts for purchase state-of-the-art body shop and service facilities providing alignments oil changes mechanical work engine transmission drive-train brake and other systems service photographs show the service bays specialized equipment parts inventory areas restrooms as well as the retail show room and what appear to be offices above personnel providing the truck maintenance services are specially trained and substantially_all of them hold special certifications to perform maintenance on specific truck brands other personnel are engaged in b’s retail activities as sales persons and sales support personnel although fueling is listed as a service on the b website taxpayer admits that the properties do not offer fueling in response to an idr regarding petroleum products sold taxpayer responded that c oil and other lubricating products are sold at each facility taxpayer asserts that b sells petroleum products through retail sales of truck engine oil and through its service offerings of engine oil changes transmission oil changes and other lube services further taxpayer asserts that b sells diesel exhaust fluid def which taxpayer states is a liquid based petroleum_product used in diesel vehicles to reduce engine emissions and improve engine performance in response to idr taxpayer advised that revenue from the sales of petroleum products is blended into the overall truck maintenance service revenue and is not readily available as a meaningful amount or percentage of total revenue from all sources in taxpayer’s rebuttal to the notice of proposed adjustments taxpayer states that the revenues from these services do not exceed percent of the total revenues for each of the properties however taxpayer states that b’s truck service and maintenance business provides the largest component of gross_profit for b in relation to all of its activities at each of the properties taxpayer represents that in date4 the revenue from truck service parts sales and truck body-detail services represented d percent of total revenues and e percent of net profits for b the revenue generated from truck sales for the fiscal_year ended date5 was f percent of total revenues the d percent of total revenues is less than percent date4 is the taxable_year subsequent to the date2 taxable_year and date5 is within the date4 calendar_year further taxpayer provides that the percentage floor space in each of the properties that is dedicated to traditional service station services is more than percent of the total floor space for each of the properties no information was provided as to what taxpayer considers to be traditional service station services or how taxpayer determined the percentage law and analysis sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property used in a taxpayer’s trade_or_business postf-122634-14 the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of the general depreciation system the depreciation method and recovery_period are determined by the property’s classification under sec_168 pursuant to sec_168 property with a class_life of years or more but less than years is classified as 15-year_property for purposes of either sec_168 or sec_168 the applicable_recovery_period is determined by reference to class_life or by statute sec_168 defines the term class_life as meaning the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 as in effect on the day before the date of enactment of the revenue reconciliation act of former sec_167 provided that in the case of a taxpayer who elected the class_life_asset_depreciation_range adr system of depreciation the depreciation allowance was based on the class_life prescribed by the secretary that reasonably reflected the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations provides rules for classifying property under former sec_167 property is included in the asset class for the activity in which the property is primarily used_property is classified according to primary use even though the activity in which the property is primarily used is insubstantial in relation to all the taxpayer’s activities in the case of a lessor of property sec_1_167_a_-11 provides that the asset class for such property is determined as if the property were owned by the lessee unless there is an asset class in effect for lessors of such property however in the case of an asset class based upon the type of property such as trucks or railroad cars as distinguished from the activity in which used the property is classified without regard to the activity of the lessee revproc_87_56 sets forth the class lives of property that are necessary to compute the depreciation allowance under sec_168 this revenue_procedure establishes two broad categories of depreciable assets asset classes dollar_figure through that consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities an asset that falls within both an asset group that is asset classes dollar_figure postf-122634-14 through and an activity group that is asset classes through would be classified in the asset group see 111_tc_105 pursuant to revproc_87_56 asset cla sec_57_1 distributive trades and services- billboard service station buildings and petroleum marketing land improvements includes sec_1250 assets including service station buildings and depreciable land improvements whether property or sec_1250 property used in the marketing of petroleum and petroleum products but not including any of these facilities related to petroleum and natural_gas trunk pipelines asset cla sec_57_1 also includes car wash buildings and related land improvements and billboards whether such assets are sec_1245 property or sec_1250 property asset cla sec_57_1 excludes all other land improvements buildings and structural_components as defined in sec_1 e assets in this class have a class_life of years and have a recovery_period of years for purposes of sec_168 revproc_80_15 1980_1_cb_618 established asset classe sec_57 and pursuant to sec_1 of revproc_80_15 asset cla sec_57 includes among other things the sec_1245 property included in asset class marketing of petroleum and petroleum products of revproc_77_10 1977_1_cb_548 and asset cla sec_57_1 includes the sec_1250 property including service station buildings and all depreciable land improvements included in asset class of revproc_77_10 asset class of revproc_77_10 included assets used in marketing petroleum and petroleum products such as related storage facilities and complete service stations but not including any of these facilities related to petroleum and natural_gas trunk pipelines the description of asset class in revproc_77_10 is similar to the description of asset class in revproc_72_10 1972_1_cb_721 revrul_2003_81 2003_2_cb_126 in a discussion of classes of property under revproc_87_56 provides that revproc_87_56 is an extension and modification of revproc_62_21 1962_2_cb_418 although revproc_62_21 was revoked by revproc_72_10 the descriptions of the asset classes in revproc_62_21 are helpful in understanding the asset classes in revproc_87_56 in supplement i of revproc_62_21 1963_2_cb_740 which contains annotations to the class descriptions in revproc_62_21 adds that the petroleum and natural_gas group includes marketing which includes gasoline service stations including building ie group three class d revproc_62_21 also provided a series of questions and answers regarding classification of assets in supplement ii of revproc_62_10 1963_2_cb_744 question and answer provided that if a building is used for various purposes or activities such as offices retail stores and a warehouse it will be classified according to the building’s primary use question and answer also provided that primary use may be determined in any reasonable manner in gcm the internal_revenue_service service concluded that a floor-space test is a reasonable method for postf-122634-14 determining the primary use of a building that is used for fuel sales automobile repair services and retail sales of automobile parts sec_168 provides that the term nonresidential_real_property means sec_1250 property which is not i residential_rental_property or ii property with a class_life of less than years pursuant to sec_168 the recovery_period under the general depreciation system of sec_168 for nonresidential_real_property i sec_39 years sec_168 provides that any sec_1250 property which is a retail motor fuels outlet whether or not food or other convenience items are sold at the outlet is classified as 15-year_property this provision was added to the code by section of the small_business job protection act of 1996_3_cb_155 the act and is effective for property placed_in_service after date the senate committee report to the act provides insight into what type of property is depreciated with a 15-year recovery_period prior to the act see s rep no 104th cong 2nd sess it states that under present law property used in the retail gasoline trade is depreciated under sec_168 using a 15-year recovery_period and the 150-percent declining balance method while sec_168 does not define the term retail motor fuels outlet the senate committee report to the act also provides insight into what is a retail motor fuels outlet it provides that a retail motor fuels outlet does not include any facility related to petroleum or natural_gas trunk pipelines or to any sec_1250 property used only to an insubstantial extent in the retail marketing of petroleum or petroleum products also it clarifies what types of property qualify as a retail motor fuels outlet sec_1250 property will so qualify if it meets a 50-percent test the 50-percent test is met if 50-percent or more of the gross revenues that are generated from the property are derived from petroleum sales or percent or more of the floor space in the property is devoted to petroleum marketing sales further the senate committee report to the act provides that the determination of whether either prong of this test is met will be made pursuant to the recent coordinated_issue_paper cip but by using the disjunctive test intended by the senate_finance_committee rather than the conjunctive test of the cip the cip referred to by the senate committee report to the act is a cip for the petroleum and retail industries released by the service on date cip in this document the service addressed the proper depreciation period for gas station convenience store c-store buildings and truckstop structures specifically it considered whether a c-store building or truckstop structure is includible in asset cla sec_57_1 of revproc_87_56 with a 15-year recovery_period or whether it is nonresidential_real_property depreciable over years years for property placed_in_service after date the cip stated that a c-store is a convenience store that in postf-122634-14 addition to selling gasoline offers a broad spectrum of consumer goods including groceries beverages household cleaning supplies newspapers magazines picnic fare and tobacco_products typically only about to percent of the facility’s floor space is devoted to the marketing of petroleum products this includes facilities such as counters relating to the sale of gasoline dispensed from pump islands as well automobile supplies such as oil anti-freeze and window-washer fluid the remainder of the c-store floor space is devoted to office area storage restrooms food preparation walk-in cooler general sales area and in some cases seating for customers the c-store contains none of the features typically associated with traditional oil company service stations such as service bays tire changing and repair facilities and car lifts in fact the c-store provides no services relating to the maintenance of automobiles and trucks and employs no mechanics or other personnel who specialize in caring for motor vehicles the typical employee resembles an employee found in other consumer goods retail facilities the cip concluded that because a c-store does not possess any of the traditional attributes of a service station a c-store building cannot be a service station building within the meaning of asset cla sec_57_1 of revproc_87_56 however as a sec_1250 asset the building can still be included in asset cla sec_57_1 of revproc_87_56 if it is primarily used in petroleum marketing as previously mentioned sec_1_167_a_-11 provides that property is included in the asset class for the activity in which the property is primarily used and shall be classified according to primary use even though the activity in which the property is primarily used is insubstantial in relation to all the taxpayer’s activities although the primary activity of the oil company is to market gasoline through its network of distribution outlets formerly referred to as service stations the primary use of the c-store building is to compete in the convenience grocery store markets to determine if a c-store building is primarily used in petroleum marketing for purposes of asset cla sec_57_1 the cip sets forth a conjunctive two-prong test i sec_50 percent or more of the gross revenues generated by the c-store derived from gasoline sales and i sec_50 percent or more of the floor space in the building including restrooms counters and other areas allocable to traditional service stations services devoted to the petroleum marketing activity if a c-store building meets both prongs of the test the building is included in asset cla sec_57_1 otherwise the building should be treated as an ordinary retail building if an island marketer’s building has big_number sq ft or less the service will not challenge the taxpayer’s position that such building is used primarily for petroleum marketing as discussed above the senate committee report to the act intended that the conjunctive two-prong test in the cip ie the gross-revenue test and the floor- space test should be a disjunctive test for determining whether a building or structure is a retail motor fuels outlet for purposes of sec_168 consequently the service issued a revised cip on date cip to reflect congress’ intent that the test be disjunctive thus the service has taken the position that the appropriate test for determining whether a c-store building or truckstop structure either postf-122634-14 is primarily used in petroleum marketing for purposes of asset cla sec_57_1 of revproc_87_56 or is a retail motor fuels outlet under sec_168 is a disjunctive test i sec_50 percent or more of the gross revenues generated by the c-store derived from gasoline sales or i sec_50 percent or more of the floor space in the building including restrooms counters and other areas allocable to traditional service stations services devoted to the petroleum marketing activity in applying the disjunctive test for a retail motor fuels outlet sec_2 b vi of the appendix of revproc_97_37 1997_2_cb_455 provided that gross revenue from the sale of petroleum products does not include gross revenue from related_services such as the labor cost of oil changes and the floor space devoted to the sale of petroleum products does not include the floor space devoted to related_services such as oil changes the current successor to sec_2 b vi of the appendix of revproc_97_37 is section b vi of the appendix of revproc_2011_14 2011_4_irb_330 section b vi of the appendix of revproc_2011_14 also provides that gross revenue from the sale of petroleum products does not include gross revenue from related_services such as the labor cost of oil changes and the floor space devoted to the sale of petroleum products does not include the floor space devoted to related_services such as oil changes the initial issue is whether the classification of each of the properties is based on taxpayer’s or b’s activities in that building in this case taxpayer owns the properties and leases them to b consequently and pursuant to sec_1_167_a_-11 the asset class for the properties is determined as if the properties were owned by b accordingly each of the properties is classified based on b’s activities in that building whether the properties are retail motor fuels outlets under sec_168 sec_168 provides that any sec_1250 property which is a retail motor fuels outlet whether or not food or other convenience items are sold at the outlet is classified as 15-year_property while the code does not define retail motor fuels outlet the senate committee report to the act provides insight as to what types of property qualify and do not qualify as a retail motor fuels outlet it provides that sec_1250 property will qualify as a retail motor fuels outlet if percent or more of the gross revenues that are generated from the property are derived from petroleum sales or percent or more of the floor space in the property is devoted to petroleum marketing sales it also provides that a retail motor fuels outlet does not include any sec_1250 property used only to an insubstantial extent in the retail marketing of petroleum or petroleum products in applying the above test sec_2 b vi of the appendix of revproc_97_37 and its current successor section b vi of the appendix of revproc_2011_14 provide that gross revenue from the sale of petroleum products does not include gross revenue from related_services such as the labor cost of oil changes and the floor postf-122634-14 space devoted to the sale of petroleum products does not include the floor space devoted to related_services such as oil changes in this case each of the properties is a building used for multiple business activities sale and leasing of trucks insurance financing authorized service and warranty centers for a variety of truck manufacturers sale of parts body shop and service facilities providing alignments oil changes mechanical work engine transmission drive-train brake and other systems service b sells petroleum products for example oil at each of the properties through retail sales of truck engine oil and through its service offerings of engine oil changes transmission oil changes and other lube services b does not sell fuel gasoline and or diesel_fuel at any of the properties based on the information provided to us we believe that b primarily uses each of the properties to sell and lease trucks sell truck parts and provide truck maintenance and repair services while b sells petroleum products at each of the properties each of the properties is used only to an insubstantial extent in the retail marketing of petroleum or petroleum products see s rep no 104th cong 2nd sess accordingly each of the properties is not a retail motor fuels outlet whether the properties are included in asset cla sec_57_1 of revproc_87_56 asset cla sec_57_1 of revproc_87_56 includes in relevant part sec_1250 assets including service station buildings and depreciable land improvements whether sec_1245 or sec_1250 property used in the marketing of petroleum and petroleum products thus a sec_1250 asset can be included in asset cla sec_57_1 if it is a service station building or it is primarily used in the marketing of petroleum and petroleum products we will first determine if the properties are service station buildings in this case each of the properties is a building used for multiple business activities sale and leasing of trucks insurance financing authorized service and warranty centers for a variety of truck manufacturers sale of parts body shop and service facilities providing alignments oil changes mechanical work engine transmission drive-train brake and other systems service b sells petroleum products for example oil at each of the properties through retail sales of truck engine oil and through its service offerings of engine oil changes transmission oil changes and other lube services however b does not sell fuel at any of the properties the issue in this case is whether or not sales of gasoline and or diesel_fuel are required in order for a building that possesses the traditional attributes of a service station to be a service station building within the meaning of asset cla sec_57_1 of revproc_87_56 asset cla sec_57_1 of revproc_87_56 includes in relevant part sec_1250 assets including service station buildings and depreciable land improvements whether section postf-122634-14 or sec_1250 property used in the marketing of petroleum and petroleum products the phrase used in the marketing of petroleum and petroleum products in asset cla sec_57_1 applies to both sec_1250 assets and depreciable land improvements consequently asset cla sec_57_1 provides that a service station building is one type of a sec_1250 asset that is used in the marketing of petroleum and petroleum products emphasis added our position is supported by the predecessors of asset cla sec_57_1 the cip and the senate committee report to the act as previously mentioned revproc_80_15 established asset cla sec_57_1 and provided that it includes the sec_1250 property including service station buildings and all depreciable land improvements included in asset class of revproc_77_10 asset class of revproc_77_10 included assets used in marketing petroleum and petroleum products such as related storage facilities and complete service stations but not including any of these facilities related to petroleum and natural_gas trunk pipelines asset class of revproc_77_10 clearly provides that service stations are an example of an asset used in marketing petroleum and petroleum products emphasis added further we considered whether or not automotive service centers were included in asset class of revproc_77_10 the service treated such centers that sold fuel as being included in asset class and such centers that did not sell fuel as not being included in asset class see gcm we believe that this treatment continues to apply in determining whether an automotive facility is included in asset cla sec_57_1 of revproc_87_56 moreover the cip provides that service stations sell gasoline where it states in distinguishing a c-store building from a service station that the primary activity of the oil company is to market gasoline through its network of distribution outlets formerly referred to as service stations emphasis added also in describing the law before the act the senate committee report to the act states that property used in the retail gasoline trade is depreciated under sec_168 using a 15-year recovery_period and the 150-percent declining balance method emphasis added accordingly we conclude that sales of gasoline and or diesel_fuel are required in order for a building that possesses the traditional attributes of a service station to be a service station building within the meaning of asset cla sec_57_1 of revproc_87_56 taxpayer argues that fuel sales are not required in support of its position taxpayer cites to the cip the cip the senate committee report to the act and cca however in all of these cases the facilities sold fuel each of the properties is essentially a truck dealership that sells and leases trucks in combination with providing financing insurance repair services body shop services postf-122634-14 and selling parts and accessories while some of the services provided at each of the properties are comparable with services provided at a traditional service station and b sells petroleum products such as oil at each of the properties b does not sell fuel at any of the properties because sales of fuel gasoline and or diesel_fuel are an essential element of a traditional service station we conclude that the properties are not service station buildings for purposes of asset cla sec_57_1 of revproc_87_56 we next determine if the properties are primarily used in the marketing of petroleum and petroleum products as discussed above under whether the properties are retail motor fuels outlets we believe that b primarily uses each of the properties to sell and lease trucks sell truck parts and provide truck maintenance and repair services accordingly each of the properties is not sec_1250 property primarily used in the marketing of petroleum and petroleum products because the properties are not retail motor fuels outlets under sec_168 and are not includible in asset cla sec_57_1 of revproc_87_56 the properties are nonresidential_real_property under sec_168 case development hazards and other considerations postf-122634-14 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call douglas kim at if you have any further questions
